     Case: 1:18-cr-00629 Document #: 26-1 Filed: 12/10/18 Page 1 of 6 PageID #:47




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHISN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES,                               )
                                             )
                                             )
                                             )
                                             )
                                             )      Case No. 18-CR-629
v.                                           )
                                             )      Judge Kennelly
                                             )
ELIJAH MURPHY,                               )
                                             )
Defendant.                                   )
                                             )

       DEFENDANT’S MOTION TO QUASH ARREST AND SUPPRESS GUN
       EVIDENCE, OR FOR THE SETTING OF AN EVIDENTIARY HEARING
       WITH REGARD TO THAT MOTION

       Defendant, Elijah Murphy (“Mr. Murphy”), by and through his undersigned counsel,

respectfully moves this Court for the entry of an Order quashing his arrest and suppressing the

gun evidence which was unlawfully seized, and states as follows:

       Procedural Background

       1. Mr. Murphy has been charged as a felon in possession of gun in violation of 18

           U.S.C., section 922 (g)(1).

       2. That alleged offense arises out of the Evanston Police Department’s (“CPD”) arrest of

           Mr. Murphy on state law charges.
Case: 1:18-cr-00629 Document #: 26-1 Filed: 12/10/18 Page 2 of 6 PageID #:48




  Facts

  3. The facts arising out of Mr. Murphy’s arrest, including the circumstances surrounding

     the search of the vehicle at issue, are set forth in the attached Affidavit of Mr.

     Murphy. See Murphy Affidavit, submitted as an Exhibit herewith. However, they

     are also set forth herein for convenience.

  4. Prior to his arrest, Mr. Murphy was with several of his friends. Id. They dropped Mr.

     Murphy off in a parking lot in Evanston, Illinois (“the parking lot”), where Murphy

     had agreed to meet his girlfriend, China.

  5. Murphy was meeting China in order to follow her to the south side in a light-colored

     rental car that was rented under the name of China’s mother; the rental car was

     parked in the parking lot before he arrived. Id.

  6. China would be driving her own car, a dark colored Dodge Avenger (“the Dodge”),

     and Mr. Murphy would be following her to the south side in the rental car. Id.

  7. Murphy met China in the parking lot and she handed him the keys to that rental car.

     Id.

  8. Murphy got in the rental car. Id. When he did so, he was not: a.) carrying any bags;

     b) in possession of any guns on his person; c.) smoking any marijuana; d) in

     possession of any marijuana on his person. Id.

  9. There was a bag on the floor of the rental car that the officers claimed contained a

     firearm. Id. The bag, which was partially concealed, did not belong to Mr. Murphy.

  10. China began to drive across and out of the parking lot in her car; however, a marked

     squad car began pursuing her. Id.




                                            2
Case: 1:18-cr-00629 Document #: 26-1 Filed: 12/10/18 Page 3 of 6 PageID #:49




  11. Mr. Murphy later learned – after his arrest – that the Evanston police arrested China

     at that time. Id.

  12. Mr. Murphy did not follow China out of the parking lot because he saw the police

     pursuit. Id. Instead, Murphy remained in the parked rental car and called a friend. Id.

  13. As Murphy was sitting in the car, he did not have any of the interior lights on in the

     car. Id.

  14. At no point was there any stench of marijuana in or near the parked car. Id.

  15. After finishing his call, Mr. Murphy got out of the rental car, at which point the

     Evanston police officers, who were fifteen or so feet away, got out of their car. Id.

  16. Mr. Murphy locked the parked car with the key/key device and walked towards and

     then past the Evanston police officers. Id.

  17. As Mr. Murphy did so, he realized that he must have dropped the key for the rental

     car and so he walked back towards the officers and said something like, “did I just

     drop my key?” Id.

  18. The Evanston Officers then told Mr. Murphy that they needed to search him. Id.

  19. Mr. Murphy did not consent to the search of his person. Id.

  20. Mr. Murphy provided them with his name and other information, and he told them

     that he was on parole. Id.

  21. The Officers asked Mr. Murphy if the parked car was his, and Mr. Murphy responded

     that the car was not his. Id.

  22. One of the Officers used the key that Mr. Murphy had previously dropped to open the

     rental car. Id.




                                            3
    Case: 1:18-cr-00629 Document #: 26-1 Filed: 12/10/18 Page 4 of 6 PageID #:50




       23. The Officers did not ask Mr. Murphy’s permission prior to opening and searching the

           parked car. Id. Murphy did not give the Officers permission to open or search the

           car. Id.

       24. The officers arrested Mr. Murphy. Id.

       25. Based upon the charging documents and the discovery in this case, the Officers

           recovered a gun – which the Government contends belonged to Mr. Murphy – during

           their search of the rental car.

       26. The Officers contend that it was in the bag that was inside the rental car – which, the

           Government apparently concedes was not Mr. Murphy’s bag.

       27. Mr. Murphy could not and did not see the gun sticking out of that bag. Mr. Murphy

           does not believe anyone could see a gun sticking out of the bag as it was positioned

           on the floor of the rental car. Id.

       28. In fact, Mr. Murphy learned following his arrest that the Evanston Police

           subsequently released the bag that purportedly contained the firearm to a woman. Id.

       29. Moreover, in addition to that bag, the Officers recovered a number of items that were

           tied to or identified China, including China’s job-related paperwork, etc. 1

       30. Based upon the discovery material produced to-date, it appears that at least one

           Officer will concede that the gun was not in plain view, and that is was not seen until

           the bag was moved by the Officer.




1
  However, the Government will point out that, apparently multiple fingerprints were recovered
from the gun seized, including, according to the Government, that of Mr. Murphy as well as
China.

                                                 4
    Case: 1:18-cr-00629 Document #: 26-1 Filed: 12/10/18 Page 5 of 6 PageID #:51




       31. The Evanston Police Officers did not have a warrant to arrest Mr. Murphy and did not

       have a warrant to search the parked rental car.

       32. It appears that the Government/Officers will attempt to claim that they had

              probable cause to search the car because the Officers allegedly smelled marijuana

              from across the parking lot. That is belied by the testimony of Mr. Murphy, defies

              logic, and is not corroborated by objective evidence.

       III.      Conclusion

       33. Based upon the foregoing, probable cause did not exist to search the vehicle, and the

              gun recovered should therefore be suppressed.


       WHEREFORE, Defendant, Mr. Murphy, by and through his undersigned CJA

appointed panel counsel, Michael I. Leonard, respectfully moves this Court for the entry of an

Order granting his Motion, or, in the alternative, setting this Motion for an evidentiary hearing

and requiring the Government to produce all of the officers involved in the arrest of Mr. Murphy

at that hearing, and for such other and further relief as is appropriate.




                                        RESPECTFULLY SUBMITTED,

                                By:     s/Michael I. Leonard
                                        Counsel for Mr. Murphy



LEONARDMEYER, LLP
Michael I. Leonard
120 North LaSalle – 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com


                                                   5
    Case: 1:18-cr-00629 Document #: 26-1 Filed: 12/10/18 Page 6 of 6 PageID #:52




                            CERTIFICATE OF SERVICE

       The undersigned states that, on December 10, 2018, he caused the above document to be
served upon opposing counsel of record by ECF filing it, and by way of e-mail.



                                           By:/s/ Michael I. Leonard




                                              6
